DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “acquisition unit”, “a processing unit” in claims 7 and 9
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claims recite “perform processing of extracting a part of the measurement information on the basis of the equipment information”, but said limitation is a genus claim, broadly claiming all possible ways to perform the said processing, the scope which goes beyond the original disclosure, which discloses Specific Examples of see LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “acquisition unit” and “processing unit”” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.       Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and 
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 (as an example), we recognize that the limitations “acquire the measurement information and the equipment information and perform processing of extracting a part of the measurement information on the basis of the equipment information,” are abstract ideas as they are directed to a combination of human evaluation and mathematical concept. 
With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, the claims additionally recite “a first wireless terminal device configured to acquire and transmit measurement information indicating a result of measurement for target equipment, a second wireless terminal device configured to acquire and transmit equipment information about operation of the target equipment,” but said limitation is merely directed to insignificant data collection activity, recited at high level of generality. The claims further recite “management device,” “relay”, “another device”, “acquisition unit” and “processing unit”, but said limitations are merely generic components used to process and transmit the collected data. The claims also do not improve the functioning of any devices or units. Additionally, the claims do not improve other technology, as the claims are generically recited without sufficient details as to how the information collected are being processed. In short, the claims do not show 
          In Step 2B, the claims additionally recite “a first wireless terminal device configured to acquire and transmit measurement information indicating a result of measurement for target equipment, a second wireless terminal device configured to acquire and transmit equipment information about operation of the target equipment,” but said limitation is merely directed to data collection activity, recited at high level of generality, that is well-understood, routine and conventional. The claims further recite “management device,” “relay”, “another device”, “acquisition unit” and “processing unit”, but said limitations are merely generic components used to process and transmit the collected data that are also well-understood, routine and conventional. As such, the claims do not provide additional elements that would amount to significantly more than the abstract idea. 
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tejima, JP 2016-162388 (hereinafter Tejima) (English machine translated-as best as understood)

           Regarding Claims 7 and 9. Tejima discloses a management device comprising:
an acquisition unit configured to acquire measurement information indicating a result
of measurement for target equipment (Paragraph [0010], state information including the measurement values acquire by sensors), and equipment information about operation of the target equipment (Paragraph [0010], and the information indicating operation states); and a processing unit configured to perform processing of extracting a part of the measurement information acquired by the acquisition unit, on the basis of the equipment information acquired by the acquisition unit (Paragraphs [0025]-[0026])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim s 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over 
Tejima, JP 2016-162388 (hereinafter Tejima) (English machine translated-as best as understood) (cited by the Applicant) in view of Hirotsuga et al., JP2017-091348 (English machine translated-as best as understood) (hereinafter Hirosuga) (cited by the Applicant)

           Regarding Claims 1 and 8. Tejima discloses a management system (Fig. 2) comprising:
a first terminal device configured to acquire and transmit measurement
information indicating a result of measurement for target equipment (Paragraph [0010], state information including the measurement values acquire by sensors)
a second terminal device configured to acquire and transmit equipment
information about operation of the target equipment (Paragraph [0010], and the information indicating operation states); and
a management device configured to acquire the measurement information and the
equipment information and perform processing of extracting a part of the measurement
information on the basis of the equipment information (Paragraphs [0025]-[0026])

Tejima does not disclose a first and second wireless devices.



Paragraphs [0015]-[0016]; [0035]-[0039])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Hirotsugu in Tejima and have a first wireless terminal device configured to acquire and transmit measurement
information indicating a result of measurement for target equipment, and 
a wireless second terminal device configured to acquire and transmit equipment
information about operation of the target equipment, so as to acquire and transmit desired information easily with flexibility without using the wired configuration.

           Regarding Claim 2. Hirotsugu discloses the second wireless terminal device includes a contact, and information that allows recognition of operation start and operation stop of the target equipment is given as the equipment information to the contact from outside of the second wireless terminal device (Figs 2, 5 and 8)

           Regarding Claim 3. Tejima discloses the management device performs processing of extracting a part of the measurement information on the basis of a time at which the equipment information that allows recognition of operation start of the target equipment has been acquired, and a time at which the equipment information that Figs. 4 and 5, Paragraphs [0035]-[0039])

           Regarding Claim 4. Tejima discloses the management device performs processing of extracting a part of the measurement information on the basis of the time information included in the equipment information that allows recognition of operation start of the target equipment, and the time information included in the equipment information that allows recognition of operation stop of the target equipment (Figs. 4 and 5, Paragraphs [0035]-[0039])

The modified Tejima does not disclose one or a plurality of relays configured to relay information between the second wireless terminal device and the management device, wherein the relay receives the equipment information from the second wireless terminal device, adds time information to the received equipment information, and transmits resultant equipment information to another device.

Hirotsuga discloses one or a plurality of relays configured to relay information between the second wireless terminal device and the management device, wherein the relay receives the equipment information from the second wireless terminal device, adds time information to the received equipment information, and transmits resultant equipment information to another device (Paragraph [0042]; Fig. 2)



           Regarding Claim 5. Tejima discloses the equipment information indicates a result obtained by performing, for the target equipment, a different type of measurement from the measurement indicated by the measurement information, and the management device performs processing of extracting a part of the measurement information on the basis of a result of comparison between a measurement result indicated by the equipment information and a predetermined threshold (Paragraph [0016], predetermined threshold; Figs. 4 and 5, Paragraphs [0035]-[0039])

           Regarding Claim 6. Tejima discloses the management device detects abnormality of the target equipment on the basis of the extracted information (Paragraph [0016]), abnormality has occurred)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Piety et al., US Pat No. 6,078,874, “Apparatus and method for machine data collection.”
2) Tanaka et al., WO/2016013397 “Management system, management device, sensor, management system, management method, information processing method, management program and information processing program.” (machine translated)
3) Miyasaka et al., US-PGPUB 2004/0030419, “Abnormality diagnosing device and method for mechanical equipment.” 
4) Takahashi et al., US-PGPUB 2004/0172469, “Device monitoring system, monitoring program and monitoring method and device.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HYUN D PARK/Primary Examiner, Art Unit 2865